Citation Nr: 1748853	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-38 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran withdrew his request for a Board hearing.

In October 2016, the Board remanded the following issues: entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder due to military sexual trauma; entitlement to service connection for dizziness, claimed as secondary to hearing loss; entitlement to service connection for a back disability; entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder; and entitlement to a temporary total (100 percent) rating (TTR) under 38 C.F.R. § 4.30 for convalescence from treatment of an acquired psychiatric disorder.

A rating decision of March 2017 granted service connection for posttraumatic stress disorder and assigned a 50 percent disability rating.  In March 2017, the RO also granted a temporary 100 percent disability evaluation based on the Veteran's hospital stay of 22 days or more for PTSD.  As the rating decision represents a complete grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In April 2017, the Veteran filed a notice of disagreement (NOD) with respect to the 50 percent rating assigned for PTSD.  When a claimant has filed an NOD and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the RO has acknowledged the Veteran's April 2017 NOD.  Therefore this situation is distinguishable from Manlincon (where an NOD had not been recognized), and a Manlincon remand is not warranted at this time.

Similarly, the Veteran filed an NOD in July 2017 with respect to a May 2017 administrative decision concerning the payment of attorney fees in connection with the grant of service connection for PTSD.  Because VACOLS indicates that the RO recognizes the Veteran's NOD, a Manlincon remand is not warranted at this time on that issue.

A rating decision of June 2017 granted service connection for benign paroxysmal positional vertigo (also claimed as dizziness) and assigned an evaluation of 10 percent.  As the rating decision represents a complete grant of the benefit sought on appeal, the issue is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  To date, the Veteran has not filed an NOD with respect to the assigned disability rating or effective date.

This appeal was processed as a paperless claim using Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to service connection for a sleep disorder, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Degenerative joint disease of the low back was not manifest in service and is not attributable to service.  Arthritis was not manifest within one year following service.

CONCLUSION OF LAW

Degenerative joint disease of the low back was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the law.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice was given to the Veteran by a letter of December 2009.  The Veteran has not alleged that notice was improper.  Absent extraordinary circumstances, it is appropriate for the Board to address only those procedural arguments specifically raised by the claimant.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, service personnel records, private treatment records, VA treatment records, Social Security Administration (SSA) records, a lay statement, and statements of the Veteran.  The Veteran's asserts that VA has been unable to obtain the Veteran's service medical records.  See notice of disagreement of April 2017.  Because in this case not all service treatment records of the Veteran may have been successfully located through no fault of the Veteran, the Board's obligation to discuss and evaluate the evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran underwent a VA examination for his back in May 2010.  The examination report is adequate for purposes of this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The RO substantially complied with the Board's remand instructions of October 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Back Disability

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection requires: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2016).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the chronic disease is shown as such during service or within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).  When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C.A. § 5107(a) (West 2014); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. § 1154 (a) (West 2014).  The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has degenerative joint disease of the low back as shown by imaging.  See VA examination report of May 2010.  A service treatment record indicates the Veteran's report of back pain after being pushed out of a bed one month earlier.  See July 1974 service treatment record.  For his separation examination of August 1974, the Veteran checked "yes" as to recurrent back pain, and the Veteran's spine was found to be normal upon examination.

Post service, the Veteran reported having lower back pain after pushing a truck to make it start.  See November 1991 VA treatment record; January 1992 VA treatment record (psychosocial history and assessment).  In September 2000, the Veteran reported having had lower back pain for the past three weeks.  See September 2000 VA treatment record.  In December 2008, the Veteran reported having awoken with lower back pain that morning.  The clinician noted that the lower back pain was "without any known precipitating event."  There was no recent back pain.  It was also noted that he had been in a motor vehicle accident "in [the] past" and had experienced resulting back pain.   See December 2008 VA treatment record.  Various VA treatment records and a lay statement reference the Veteran's post-service back symptoms, but that evidence does not relate the Veteran's current back disability to an in-service injury.  See, e.g., VA treatment records of December 1985, January 1986, November 1991, January 1992, and September 2011; lay statement of August 2011.  In August 2011, the Veteran reported that he experienced severe back pain as a result of bladder surgery in May 2011.  See Veteran's statement of August 2011.  The Veteran is not service-connected for a bladder disability.

The record does not reflect that the Veteran is a combat veteran, and the Veteran does not allege that he injured his back during combat service.   Therefore the evidentiary presumption relating to combat service does not apply in this case.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).

The May 2010 VA examiner offered a negative nexus opinion.  The offered rationale was that the Veteran had worked in construction for 20 years after leaving service in 1974 and, in the Veteran's own words, had been hard on his body by lifting heavy objects on the job.  The examiner attributed the Veteran's current disability of the lumbar spine to occupational use of the back in construction over 20 years.  The examiner explained that degenerative joint disease of the lumbar spine is a progressive disease even without specific injuries, and that no objective evidence indicated that the Veteran's fall from his bed 37 years ago during service caused his current degenerative joint disease of the lumbar spine.

The Veteran is competent to report back symptoms that he experienced during and following service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is not competent, however, to related his current back disability to the 1974 back injury during service.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (stating that VA must determine, on a case by case basis, whether a claimant's particular disability is the type of disability for which lay evidence may be competent).  The Board also does not find the Veteran to be credible in his report of current symptoms following from the 1974 in-service injury.  His reporting has been inconsistent, with citation not consistently to an in-service onset but rather to workplace injuries while doing construction, a specific injury to the back in November 1991, a motor vehicle accident, and bladder surgery in 1991.  He also reported several times over the years that his back pain was of recent onset, as noted above.

The Veteran's back was found to be normal upon examination when the Veteran left service.  Because there is no competent evidence documenting that arthritis symptoms manifested during service or to a compensable degree within a year of leaving service, service connection cannot be presumed for the chronic disease of arthritis, and service connection based on a continuity of symptomatology is also not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016).

The only competent evidence of record as to the nexus question is the negative opinion of the May 2010 VA examiner.  A preponderance of the evidence is against finding that the Veteran's current back disability is related to service.  The most probative evidence establishes a remote onset, and there is no reliable evidence linking the remote findings to service.  The benefit-of-the-doubt rule does not apply under the circumstances.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for residuals, back injury is denied.




REMAND

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2016).

The Veteran underwent a VA examination for PTSD in October 2010.  The examiner noted that the frequent sleeping trouble sleeping reported by the Veteran on his separation examination of August 1974 could be a sign of military sexual trauma or indicative of "many problems other than military sexual trauma."

A VA clinical psychologist stated in October 2012 that the Veteran's sleep difficulties are consistent with his PTSD disability.  See November 2012 VA treatment record. 

The Veteran underwent a VA examination for PTSD in February 2017.  The Veteran's posttraumatic stress disorder was found to be related to military sexual trauma experienced during basic training.  Chronic sleep impairment was listed a symptom of the Veteran's PTSD.

The October 2010 VA examiner stated that the sleep difficulty reported during service could be indicative of a problem other than military sexual trauma.  The Board may consider only independent medical evidence to support its findings and is not permitted to base decisions on its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Upon the current record, it is unclear whether the Veteran has a distinct sleep disorder or mere sleep difficulty symptoms that are an aspect of his service-connected PTSD.  The Board will remand for an addendum opinion as to the likelihood that the Veteran has a current sleep disorder that is caused or aggravated by his service-connected PTSD.  See 38 C.F.R. § 19.9(a) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the case to a qualified VA health care professional (examiner) for a supplemental opinion with respect to the Veteran's sleep disorder claim.  The claims folder must be made available to, and reviewed by, the examiner.  If an opinion cannot be provided without further examination of the Veteran, an examination must be provided.

2. A report should be prepared and associated with the Veteran's VA claims folder.  The examiner must provide an opinion as to whether it is at least as likely as not a) that the Veteran has a sleep disorder (at any time since the service connection claim was filed in November 2009) that is etiologically related to the Veteran's period of military service or b) caused or aggravated (i.e., permanently worsened beyond the normal progression of the disability) by any service-connected disability, to include posttraumatic stress disorder.

The term "at least as likely as not" does not mean "within the realm of medical possibility," but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If the examiner finds that the Veteran has a sleep disorder that is aggravated by a service-connected disability, the examiner should quantify the degree of aggravation; the examiner should identify the baseline level of severity prior to the onset of the aggravation, or by the earliest medical evidence at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The rationale for all opinions expressed must be provided.  An explanation of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and the required opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


